UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAMI YAZAR and KERIME YAZAR,
                                Plaintiffs,
                                                                          ORDER
                      – against –
                                                                     15 Civ. 2700 (ER)
THE CITY OF NEW YORK, and DOE 1–10,
                                Defendants.


Ramos, D.J.:

         Ne Court is in receipt of the parties’ stipulation and order of voluntary dismissal as to all

parties. Doc. 7. As such, the Clerk of Court is respectfully directed to terminate the case.


         SO ORDERED.


Dated:     April 8, 2020
           New York, New York
                                                                     Edgardo Ramos, U.S.D.J.
